Order, Supreme Court, Bronx County (John S. Moore, J.), entered March 16, 2005, which adjudicated defendant a level three sex offender *286pursuant to the Sex Offender Registration Act (SORA) (Correction Law art 6-C), unanimously affirmed, without costs.
The court properly assessed 30 points for the number-of-victims factor, since the evidence established a total of five victims. In making this finding, the court properly relied on grand jury minutes and other reliable evidence (see Correction Law § 168-n [3]; People v Quintana, 29 AD3d 308 [2006], lv denied 7 NY3d 709 [2006]). These 30 points, when added to 90 points that are uncontested on appeal, produce a total of 120 points, which exceeds the 110-point threshold for a level three sex offender adjudication. In any event, we have considered and rejected defendant’s arguments concerning 20 additional points assessed by the court. Concur—Saxe, J.P., Williams, Buckley, Catterson and Malone, JJ.